1

2

3                                        UNITED STATES DISTRICT COURT

4                                            DISTRICT OF NEVADA

5                                                        ***

6
      ELIZABETH CANNON,
7
                            Plaintiff,
8                                                          2:18-cv-01599-APG-VCF
      vs.                                                  ORDER
9     ANDERSON BUSINESS ADVISORS LLC,
10                          Defendant.

11

12           Before the court is Elizabeth Cannon v. Anderson Business Advisors, LLC, case no. 2:18-cv-
13   01599-APG-VCF.
14           The court held a hearing on September 5, 2019 on Plaintiff’s Re-newed Motion to Re-Open
15   Discovery and Modify the Scheduling Order (ECF No. 28) and Plaintiff’s Motion for Protective Order
16   (ECF NO. 36). The court heard representations from the parties. (ECF No. 43).
17           Accordingly,
18           IT IS HEREBY ORDERED that Jenny Foley, Esq. and Philip J. Trenchak, Esq. must shred any
19   hard copies of the 14,000 documents at issue.
20           IT IS FURTHER ORDERED that Mr. Trenchak must not open, copy, or otherwise access his
21   electronic copy of the 14,000 documents at issue.
22           IT IS FURTHER ORDERED that Ms. Foley must produce a flash drive of the 14,000 documents
23   at issue to defendant’s counsel by September 6, 2019.
24           IT IS FURTHER ORDERED that Ms. Foley must preserve the metadata of the 14,000 documents
25   at issue.
1            IT IS FURTHER ORDERED that only Ms. Foley may have access to her electronic copy the

2    14,000 documents at issue, but must protect their confidentiality on an attorney eyes only basis.

3           IT IS FURTHER ORDERED that if Ms. Foley uses any portion of the 14,000 documents at issue

4    in her brief, she must file them under seal.

5           IT IS FURTHER ORDERED that an evidentiary hearing on Plaintiff’s Re-newed Motion to Re-

6    Open Discovery and Modify the Scheduling Order (ECF No. 28), Plaintiff’s Motion for Protective Order

7    (ECF NO. 36), Defendant’s Motion to Disqualify Plaintiff’s Counsel (ECF NO. 39), is scheduled for 1:00

8    PM, October 28, 2019, in Courtroom 3D.

9           IT IS FURTHER ORDERED that any reply in support of Plaintiff’s Motion for Protective Order

10   (ECF NO. 36) must be filed or before October 4, 2019.

11          IT IS FURTHER ORDERED that any opposition to Defendant’s Motion to Disqualify Plaintiff’s

12   Counsel (ECF NO. 39) must be filed on or before October 4, 2019. Any reply in support of Defendant’s

13   Motion to Disqualify Plaintiff’s Counsel (ECF NO. 39) must be filed on or before October 18, 2019.

14          IT IS FURTHER ORDERED that all discovery and pretrial deadlines, including the time to

15   schedule and take the 30(b) depositions, are stayed until further order of the court.

16          DATED this 6th day of September, 2019.
                                                                   _________________________
17                                                                 CAM FERENBACH
                                                                   UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25
